Citation Nr: 0124391	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-12 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1953 to 
May 1962.  He died in June 1998; the appellant filed this 
claim as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied service connection for the veteran's cause of death. 

In connection with this appeal, it is noted that the 
appellant requested and was scheduled for a videoconference 
hearing before a Member of the Board at the Oakland RO in 
April 2001.  Although she was notified of the time and date 
of the hearing by mail sent to her last known address, she 
failed to appear for that hearing and neither furnished an 
explanation for her failure to report nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.704(d) (2000), when an appellant fails to report for a 
scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a 
hearing had been withdrawn.  Accordingly, the Board will 
proceed with consideration of her claim based on the evidence 
of record.

The Board also notes that the veteran appointed The American 
Legion as his representative in October 1997. The appellant, 
his surviving spouse, filed a claim for accrued benefits and 
dependency and indemnity compensation (DIC) in July 1998. In 
July 1999, the RO granted accrued benefits, but denied the 
DIC claim. The appellant appealed that adverse determination, 
but has not executed a new power of attorney. 38 C.F.R. 
§ 20.611, repealed on July 20, 1998, after the veteran's 
death, provided that a properly designated service 
organization will be recognized as the survivor's 
representative for one year following the death of the 
claimant. As it has been more than one year since the 
veteran's death and the appellant has not executed a new 
power of attorney, there is no representation in this case. 
FINDINGS OF FACT

1.  The veteran died in June 1998.  The death certificate 
listed the immediate cause of death as metastatic lung 
cancer.  No other immediate or underlying causes of death 
were noted.

2.  The competent medical evidence of record indicates that 
the veteran's lung cancer was tobacco related.

3.  The appellant filed her claim of service connection for 
the cause of the veteran's death in July 1998.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted as his death was tobacco related and the 
appellant filed her claim after June 9, 1998.  38 U.S.C.A. 
§§ 1103, 1110, 1131, 1310, 1312 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (VCAA) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is the appellant's late husband.

Service medical records are silent with respect to tobacco 
use, and his February 1962 separation medical examination 
revealed no tobacco-related disabilities.

In September 1997, he completed a tobacco use questionnaire 
indicating that his terminal lung and liver cancers were due 
to his tobacco use during service.  He also indicated that 
chronic obstructive pulmonary disease (COPD) and bronchogenic 
cancer were linked to in-service tobacco use.  He indicated 
that he began to smoke in October 1953 and smoked two packs 
per day both during and after service.  He indicated that he 
did not smoke prior to service.

In October 1997, the veteran filed a claim of service 
connection for tobacco-related disabilities. 

By December 1997 rating decision, the RO granted entitlement 
to a nonservice-connected pension and to a special monthly 
pension based upon his need for aid and attendance.  However, 
the RO did not make a decision on his claim for compensation 
for tobacco-related disabilities as further action had to be 
taken prior to the issuance of such a determination.

In connection with the veteran's October 1997 claim of 
service connection for tobacco-related disabilities, the RO 
sought a medical opinion regarding the likelihood that in-
service use of tobacco products resulted in the claimed 
disabilities, the likelihood that the onset of nicotine 
addiction occurred during active service, and an opinion 
regarding a causal connection between nicotine dependence and 
his present disabilities.

A March 1998 VA medical opinion indicated that it was as 
likely as not that his in-service use of tobacco products 
resulted in his claimed disabilities, it was more likely than 
not that his nicotine dependence occurred during active 
service, and that it was at least as likely as not that there 
was a causal relationship between his claimed disabilities, 
namely COPD and bronchogenic carcinoma with liver metastases, 
and nicotine dependence.

He died on June [redacted], 1998.  The immediate cause of death was 
listed as metastatic lung cancer.  No other cause of death 
was listed.

In July 1998, the appellant filed a claim for dependency and 
indemnity compensation, death pension benefits, and accrued 
benefits.

By July 1999 rating decision, the RO granted entitlement to 
accrued benefits based on the veteran's compensation claim 
pending at the time of his death.  Service connection for 
accrued benefits purposes was established for nicotine 
dependence and secondary lung cancer and liver cancer.  
Nicotine dependence was rated zero percent disabling and lung 
cancer and liver cancer were each evaluated as 100 percent 
disabling.

Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service- 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2000).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312 (2000).  A contributory cause of 
death must be causally connected to the death and must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c)(1); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine-
related diseases and disorders.  See VA General Counsel 
Precedential Opinion, (VAOPGCPREC) 19-97; see also Davis v. 
West, 13 Vet. App. 178, 183 (1999).  In addition, the VA's 
Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).

However, legislation has been enacted which effectively 
prohibits service connection of death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103 (West Supplement 
1999).  Such legislation was effective on June 9, 1998.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a claimant is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The veteran's metastatic lung cancer was the only listed 
cause of death.  Secondary service connection was granted for 
lung cancer, for accrued benefits purposes, by July 1999 
rating decision.  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  Thus, under most 
circumstances, service connection would be granted for the 
cause of the veteran's death.  Id.  

However, service connection for death or disability 
attributable to the use of tobacco products during a 
veteran's period of active service is prohibited for all 
claims filed on or after June 9, 1998.  38 U.S.C.A. § 1103.  
In this instance, the veteran's death was tobacco related and 
the appellant filed her claim in July 1998.  As she filed her 
claim of service connection for the cause of the veteran's 
tobacco-related death after June 9, 1998, she is not entitled 
to service connection for the cause of the veteran's death.  
Id.

The Board notes that the fact that the veteran's death was 
tobacco related is undisputed.  The appellant acknowledged 
the existence of a nexus between her husband's death and 
tobacco use in her January 2000 notice of disagreement.  The 
competent medical evidence of record also pointed to a likely 
link between smoking and the veteran's claimed disabilities, 
to include lung cancer.  The listed cause of death was lung 
cancer.  Again, the Board notes that appellant's claim was 
filed after June 9, 1998.  Therefore, this is not a case 
where the evidence is in relative equipoise, which would 
mandate that the benefit of any doubt be resolved in the 
appellant's favor.  See § 4 of the VCAA; 38 C.F.R. § 3.102, 
Gilbert, supra.  Rather, the law and not the evidence is 
dispositive, and thus the claim must be denied as there is no 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430.
In reaching its decision herein the Board has considered that 
Congress recently passed the VCAA, modifying the adjudication 
of all pending claims.  In this case, the Board finds that 
the appellant is not prejudiced by its consideration of her 
claim pursuant to this new legislation insofar as VA has 
already met all obligations to her under this new 
legislation.  VA has sought an opinion regarding cause of 
death and its link to service, has obtained service medical 
records, and has issued a detailed statement of the case and 
supplemental statement of the case.  She has also been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  In view 
of the foregoing, the Board finds that the appellant will not 
be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of appellant's claim. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 

